The opinion of the court was delivered by
Mr. Chiee Justice Simpson.
The defendant was indicted jointly with her husband for receiving stolen goods, knowing them to have been stolen. Her husband was acquitted, but she was convicted. Her defence was that she had received the goods from one Clara Yongue in payment of certain services rendered the said Clara by the said defendant. A quantity of the goods, of the stealing of which Clara had been convicted, were produced in court and identified.
The defendant complains in her appeal that his honor erred in charging that the value of these goods was evidently much larger than the services performed by the defendant. And, also, that he erred in charging that if, upon the testimony, it clearly appeared that the wife was drawn into the offence by her husband, but was the more active of the two, she is guilty as well as her husband, and it is possible to convict them both.
There seems to have been no doubt that the goods in question had been stolen, and that they had been received by the defendants, and a vital point in the case was, did defendants know that they had been stolen ? The defendants attempted to account for the receiving, on the ground that they wTere taken in payment of services rendered by defendant, Sallie, to Clara, the thief; thus the value of the goods as compared to the services rendered, bore more or less upon» the question of guilty knowledge, because if the value of the goods was much larger than the value of the ser*112vices, that fact was well calculated to excite inquiries and arouse suspicion. We do not know whether any testimony was introduced on that question, except that it is stated in the charge that the defendant said that she did not know that the goods amounted to more than her services; which was an important fact in her favor. His honor met this by saying in his charge, “That the State has produced quite a number of articles, and their value is evidently much larger than the value of the services performed by the defendant.” True, he had just said that, whether the defendant knew the comparative value of the two, was a question of fact for them, the jury; yet this being followed by the remarks above, gave, as it seems to us, a very plain intimation to the jury of his honor’s opinion as to the guilty knowledge involved, and therefore in conflict with the constitutional provision inhibiting judges from charging upon the facts.
2nd. We think his honor went too far in that portioh of his charge excepted to in the second exception above. The general rule upon this subject is, that when the wife acts under actual' constraint imposed by the husband, she will be relieved from legal guilt, if the act is committed in his presence, with the exception possibly in some cases of the higher crimes. 2nd. Where she acts in the presence of her husband, she is presumed to have acted prima facie through his coercion, but still this is only prima facie, and may be rebutted by testimony. Bish. Cr. Law (7th edit.), sec. 385, et seq. Hence the question of her guilt is in most cases a question of fact for the jury, under the principles of law above suggested.
In our case of State v. Parkerson (1 Strob., 170), Judge Withers, in delivering the opinion of the court, said: “It is a. mistake to aflirm that a wife may not be indicted, convicted, and punished in conjunction with her husband. While it is true, that if she committed a bare theft, or even a burglary, by the coercion of her husband, she shall not suffer punishment, and while it is also laid down that coercion is to be presumed from his presence, still it is quite clear that this only is one of those presumptions or inferences classed as prima facie, that may be rebutted by testimony, and hence presents a -question for the jury.” From this it appears that in this State the question of *113coercion is an open one, but when coercion is once established, it should shield the wife — at least until it appears that she has been relieved from its influence. And we do not think that after being coerced into giving assistance to her-husband, that simply because she may be the most active in consummating the offence, that this should, as matter of law, make her guilty. On the contrary, the question should still depend on the cause of her increased activity, and not upon the fact of such activity. The presence and constraint of her husband may still be the cause, and not her own wickedness. The judge held, as matter of law, the fact of her being the most active, evidenced guilt. This we think was error.
It is the judgment of this court, that the judgment of the Circuit Court be reversed.